SUPPLEMENT DATED SEPTEMBER 30, 2011 TO PROSPECTUSES DATED AUGUST 12, 2011 FOR SUN LIFE SOLUTIONS NY ISSUED BY SUN LIFE OF CANADA (U.S.) VARIABLE ACCOUNT N SUN LIFE ASSURANCE COMPANY OF CANADA (U.S.) This supplement updates the above-referenced prospectus (the “Prospectus”) to reflect changes in certain information regarding the optional living benefit (“Sun Income Vision”) available under the flexible payment deferred annuity contracts described in the Prospectus. Please read this supplement carefully and keep it with your Prospectus for future reference. Effective immediately, the chart appearing on page 34 of the above-cited prospectus is replaced with the following chart: Single-Life Coverage Joint-Life Coverage Current Quarterly Rate Current Annual Rate Maximum Quarterly Rate Maximum Annual Rate Current Quarterly Rate Current Annual Rate Maximum Quarterly Rate Maximum Annual Rate Sun Income Vision 0.0875% 0.35% 0.2375% 0.95% 0.125% 0.50% 0.2750% 1.10% Effective immediately, the chart appearing on page 46 of the above-cited prospectus is replaced with the following chart: Single-Life Coverage Joint-Life Coverage Current Annual Rate Maximum Annual Rate Current Annual Rate Maximum Annual Rate 0.35% 0.95% 0.50% 1.10% Sun Solutions NY 9/2011
